Citation Nr: 0500815	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for diabetes 
mellitus, type 2 associated with herbicide exposure, and for 
dysthymic disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that although he was stationed in 
Thailand, he briefly set foot in Vietnam when his plane 
stopped in Saigon to be serviced.  He believes that he was 
exposed to Agent Orange at this time, and is therefore 
entitled to presumptive service connection for Type 2 
diabetes mellitus pursuant to the Agent Orange Act of 1991.  

The Board notes that in March 2001, the RO made a request for 
Department records indicating the dates that the veteran 
served in Vietnam.  There was no response.  The Board finds 
that another attempt to verify the veteran's alleged time in 
Vietnam is warranted.  The RO should contact the National 
Personnel Records Center (NPRC) and any other relevant 
department, for personnel records that would confirm or deny 
the veteran's presence in Vietnam.  

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  The VCAA redefined VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b)(c) (2003).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The RO must assure compliance with the requirements of the 
Veteran Claims assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In 
order to comply under the VCAA, the veteran must be notified 
as to what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for 
type 2 diabetes mellitus, to include as 
due to Agent Orange exposure, and a 
dysthymic disorder, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The RO should contact the NPRC, and 
all relevant records depositories that 
may contain flight schedules in order to 
confirm the veteran's alleged presence 
(stopover on a flight to Thailand) in 
Vietnam.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for type 2 
diabetes mellitus, to include as due to 
Agent Orange exposure, and a dysthymic 
disorder, with consideration of all of 
the evidence obtained since the issuance 
of a supplemental statement of the case 
in August 2004.

5.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the August 2004 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


